DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 06/17/2022 and Applicant’s request for reconsideration of application 16/895450 filed 06/17/2022.
Claims 1-4, 7, 10-14, 17, and 20 have been examined with this office action.

Claim Interpretation
Resource - [0003] With the rapid development of the market economy, an increasing number of investors select some resources for investment. The resources may be financial assets, such as stocks or funds. 
Feature data - [0033] The feature data is data reflecting a resource characteristic. The feature data is, for example, a resource share or a resource share change ratio. The resource share is a number of a resource in a unit. For example, if the resource is a virtual image product, the resource share is a number of the virtual image product, such as 10. For another example, if the resource is a stock, the resource share is a number of the stock, such as 10 shares. A growth rate of the resource share is a ratio of a change in the resource share to the resource share before the change after a period of time. 
[0035] In a specific implementation, in a case that the resource is a financial asset, the feature data is specifically a feature value of the financial asset. For the feature value of the financial asset, for example, a total value of the financial asset is 100,000, or a tracking error of the year is 0.7986%.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The following title is suggested: “Method For Processing Financial Assets Based On Comparison Of Feature Data”. Since the “Processing Financial Assets” is not based on the “storage medium” and “computer device”, the title is not accurate.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 11, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner notes that the written description requirement for 35 U.S.C. 112(a) is a separate inquiry from the enablement inquiry under 35 U.S.C. 112(a). For enablement , the specification must teach those of ordinary skill in the art how to make and use the full scope of the claimed invention without undue experimentation. However, to fulfill the written description requirement under 35 U.S.C. 112(a), the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An absence of details in the disclosure regarding how the inventor accomplishes a claimed function would give rise to a rejection for lack of written description. Whether one of ordinary skill in the art could devise a way to accomplish the function is not relevant to the issue of whether the inventor has shown possession of the claimed invention. The ability of one skilled in the art to make and use the claimed invention does not satisfy the written description requirement if details of how the function is to be performed are not disclosed. 
Applicant claims 1, 11, and 20 recites the limit (or an equivalent) " the comparison model is configured to output probabilities that each resource wins through a separate comparison with each selected remaining resource, each probability output from the comparison model is converted into one of standard symbols by using a first preset probability and a second preset probability, the standard symbols respectively representing a win, a defeat, and a draw of a corresponding resource, and probabilities output by the comparison model are classified by uniformly setting the first preset probability and the second preset probability;”. 
To meet the written description requirement under 35 U.S.C. 112(a), the specification must describe to one skilled in the art the specific algorithm or steps/procedure the applicant intended to converted into one of standard symbols by using a first preset probability and a second preset probability. However, for the cited claim limit(s) the disclosure of the present application does not sufficiently identify how the inventor intended this function to be performed or the result is achieved. Therefore, the specification does not meet the written description requirement under 35 U.S.C. 112(a) for the cited claim limit. See MPEP § 2161. As such, claims 1, 11, and 20 and any claims which depend therefrom fail to comply with the written description requirement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-4, 7, 10-14, 17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of financial assets processing without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a method, independent claim 11 and all claims which depend from it are directed toward a device, and independent claim 20 and all claims which depend from it are directed toward a computer readable storage medium storing instruction to perform functions/steps. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract idea(s); and then determine whether the identified limitation(s) falls within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. 
Specifically, claim 1 comprises inter alia the functions or steps of “displaying a feature factor selection to receive a user selection of at least one feature factor, among a plurality of feature factors related to processing a plurality of resources, wherein a feature factor is a parameter used for reflecting a category of feature data of each resource, and the feature data includes a specific feature value belonging to the feature factor;	displaying an evaluation indicator selection to receive a user selection of at least one evaluation indicator, among a plurality of evaluation indicators related to processing the plurality of resources, wherein an evaluation indicator is a parameter used for evaluating a resource value of each resource;	searching for feature data respectively corresponding to the plurality of resources based on the at least one feature factor selected via the feature factor selection interface and the at least one evaluation indicator selected via the evaluation indicator selection;	for each of the plurality of resources, providing, to a comparison model, feature data of a resource, among the plurality of resources, and feature data of each remaining resource among remaining resources, and respectively determining a result of a comparison based on an output of the comparison model, wherein each remaining resource is selected among the remaining resources by random sampling; 	determining, based on the result of the comparison for each of the plurality of resources, a probability that each resource wins over the remaining resources, wherein:	the comparison model is configured to output probabilities that each resource wins through a separate comparison with each selected remaining resource, each probability output from the comparison model is converted into one of standard symbols by using a first preset probability and a second preset probability, the standard symbols respectively representing a win, a defeat, and a draw of a corresponding resource, and probabilities output by the comparison model are classified by uniformly setting the first preset probability and the second preset probability; 	sorting each of the plurality of resources according to a probability of winning of each resource over the remaining resources; 	determining, based on a sorted position of each of the plurality of resources after the sorting, a classification level to which the corresponding resource belongs; and 	providing classification levels of the plurality of resources to a user, wherein the searching for the feature data comprises acquiring the comparison model jointly corresponding to each of the at least one feature factor and each of the at least one evaluation indicator, and wherein the acquiring the comparison model comprises, with respect to each of the at least one feature factor and each of the at least one evaluation indicator: acquiring a plurality of resource samples; 	collecting a feature data sample corresponding to each of the plurality of resource samples and belonging to a corresponding feature factor, and an indicator data sample corresponding to each of the plurality of resource samples and belonging to a corresponding evaluation indicator;	respectively determining a result of a comparison of an indicator data sample of each resource sample among the plurality of resource samples with an indicator data sample of each remaining resource sample; and	acquiring the comparison model through training based on model training samples and corresponding training labels, the model training samples comprising feature data samples corresponding to any two resource samples among the plurality of resource samples, and the corresponding training labels comprising a result of a comparison of indicator data samples of the any two resource samples”. 

Claim 11 comprises inter alia the functions or steps of “display a feature factor selection to receive a user selection of at least one feature factor, among a plurality of feature factors related to processing a plurality of resources, wherein a feature factor is a parameter used for reflecting a category of feature data of each resource, and the feature data includes a specific feature value belonging to the feature factor; 	display an evaluation indicator selection interface to receive a user selection of at least one evaluation indicator, among a plurality of evaluation indicators related to processing the plurality of resources, wherein an evaluation indicator is a parameter used for evaluating a resource value of each resource; 	search for feature data respectively corresponding to the plurality of resources based on the at least one feature factor selected via the feature factor selection interface and the at least one evaluation indicator selected via the evaluation indicator selection; 	for each of the plurality of resources, provide, to a comparison model, feature data of a resource, among the plurality of resources, and feature data of each remaining resource among remaining resources, and respectively determine a result of a comparison based on an output of the comparison model, wherein each remaining resource is selected among the remaining resources by random sampling;	determine, based on the result of the comparison for each of the plurality of resources, a probability that each resource wins over remaining resources excluding each resource, wherein:	the comparison model is configured to output probabilities that each resource wins through a separate comparison with each selected remaining resource, each probability output from the comparison model is converted into one of standard symbols by using a first preset probability and a second preset probability, the standard symbols respectively representing a win, a defeat, and a draw of a corresponding resource, and probabilities output by the comparison model are classified by uniformly setting the first preset probability and the second preset probability, sorting code configured to cause at least one of the at least one processor to sort each of the plurality of resources in descending order according to a probability of winning of each resource over the remaining resources; and	determine, based on a sorted position of each of the plurality of resources after the sorting, a classification level to which the corresponding resource belongs, and provide classification levels of the plurality of resources to a user, wherein the searching for the feature data comprises acquiring the comparison model jointly corresponding to each of the at least one feature factor and each of the at least one evaluation indicator, and wherein the acquiring the comparison model comprises, with respect to each of the at least one feature factor and each of the at least one evaluation indicator: acquiring a plurality of resource samples; 	collecting a feature data sample corresponding to each of the plurality of resource samples and belonging to a corresponding feature factor, and an indicator data sample corresponding to each of the plurality of resource samples and belonging to a corresponding evaluation indicator;	respectively determining a result of a comparison of an indicator data sample of each resource sample among the plurality of resource samples with an indicator data sample of each remaining resource sample; and	acquiring the comparison model through training based on model training samples and corresponding training labels, the model training samples comprising feature data samples corresponding to any two resource samples among the plurality of resource samples, and the corresponding training labels comprising a result of a comparison of indicator data samples of the any two resource samples”.

Claim 20 comprises inter alia the functions or steps of “displaying a feature factor selection to receive a user selection of at least one feature factor, among a plurality of feature factors related to processing a plurality of resources, wherein a feature factor is a parameter used for reflecting a category of feature data of each resource, and the feature data includes a specific feature value belonging to the feature factor;	displaying an evaluation indicator selection to receive a user selection of at least one evaluation indicator, among a plurality of evaluation indicators related to processing the plurality of resources, wherein an evaluation indicator is a parameter used for evaluating a resource value of each resource;	searching for feature data respectively corresponding to the plurality of resources based on the at least one feature factor selected via the feature factor selection interface and the at least one evaluation indicator selected via the evaluation indicator selection;	for each of the plurality of resources, providing, to a comparison model, feature data of a resource, among the plurality of resources, and feature data of each remaining resource among remaining resources, and respectively determining a result of a comparison based on an output of the comparison model, wherein each remaining resource is selected among the remaining resources by random sampling;	determining, based on the result of the comparison for each of the plurality of resources, a probability that each resource wins over remaining resources excluding each resource, wherein:	the comparison model is configured to output probabilities that each resource wins through a separate comparison with each selected remaining resource, each probability output from the comparison model is converted into one of standard symbols by using a first preset probability and a second preset probability, the standard symbols respectively representing a win, a defeat, and a draw of a corresponding resource, and probabilities output by the comparison model are classified by uniformly setting the first preset probability and the second preset probability;	sorting each of the plurality of resources according to a probability of winning of each resource over the remaining resources;	determining, based on a sorted position of each of the plurality of resources after the sorting, a classification level to which the a-corresponding resource belongs; and 	providing classification levels of the plurality of resources to a user, wherein the searching for the feature data comprises acquiring the comparison model jointly corresponding to each of the at least one feature factor and each of the at least one evaluation indicator, and wherein the acquiring the comparison model comprises, with respect to each of the at least one feature factor and each of the at least one evaluation indicator: acquiring a plurality of resource samples; 	collecting a feature data sample corresponding to each of the plurality of resource samples and belonging to a corresponding feature factor, and an indicator data sample corresponding to each of the plurality of resource samples and belonging to a corresponding evaluation indicator; 	respectively determining a result of a comparison of an indicator data sample of each resource sample among the plurality of resource samples with an indicator data sample of each remaining resource sample; and 	acquiring the comparison model through training based on model training samples and corresponding training labels, the model training samples comprising feature data samples corresponding to any two resource samples among the plurality of resource samples, and the corresponding training labels comprising a result of a comparison of indicator data samples of the any two resource samples”.
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Financial assets processing is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The comparison model is described as machine learning which is described at a high level of generality and merely applied to the abstract idea. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additional elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaning limits on practicing the abstract idea. Thus, the claim is directed toward an abstract idea.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0137-0144] “…It should be understood by a person skilled in the art that the structure shown in FIG. 10 is only a block diagram of a part of the structure related to the solution of the disclosure, and does not constitute a limitation on the computer device to which the solution of the disclosure is applied … “[0048-0049 0055 0058]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims 2-10 and 12-19, these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.

Prior Art
Claims 2-7, 9, 10, 12-17, and 19 overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations of financial assets processing are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. The amended claims and paragraphs [0060-0061] merely describe the comparison model which is an abstract idea. The specific implementation of the comparison model is a matter of design choice. Further, the examiner argues that there is not 35 USC § 112(a) support for the conversion into standard symbols or how the standard symbols are further used in the machine learning. The phrase “standard symbol” only appears once in the specification.  Therefore, unlike Example 42,  there is no improvement to a technology such as machine learning and specification and claimed invention are not directed toward an improvement to the computer or to a technology. The machine learning (comparison model) are claimed and described in the specification at a high level of generality as to merely be applied to the abstract idea of the claims. The cited paragraphs merely state known advantages of using machine learning. As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-C submitted 12/02/2021 used as prior art and in the conclusion section in the office action submitted 12/02/2021.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
07/22/2022